PER CURIAM.
Plaintiffs Frank and Frances Eickhoff, husband and wife, brought suit to recover damages resulting from a two-car collision in Crawford County. Plaintiffs’ petition was in three counts. Count I sought damages for the alleged personal injuries to Frances; Count II sought damages for *516averred loss of consortium to Frank. The nature of Count III is undisclosed to us. The transcript on appeal shows that Count III was dismissed on the day of trial.
The jury returned a verdict which awarded Frances $13,500.00 upon Count I and Frank $2,500.00 on Count II of the petition.
In due time, defendant filed his motion for new trial. Thereafter, the court ordered that “. . . said motion as to Count I of plaintiffs’ petition is overruled and as to Count II is sustained.”
The instant appeal must be dismissed because the verdict favoring both plaintiffs was undone by the court’s ruling on the motion for new trial. Count II awaits resolution. An identical situation occurred in Swan v. Stuart, 350 S.W.2d 832, 833[1-3] (Mo.App.1961), and we follow the reasoning and result reached there.
The premature appeal must be, and hereby is, dismissed.
All concur.